DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Species A corresponding to claim 7 in the reply filed on January 8, 2021 is acknowledged
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 8, 2021.

Applicant’s amendment submitted on August 5, 2020 in response to the previous Examiner’s Office action (OA) mailed on May 5, 2020 have been fully considered.  Support for new claims 7, 8, and 10 can be found in the original specification e.g. page 3, lines 12-20, page 3, lines 20-25, page 5, lines 10-31, and the specification amendment submitted on August 5, 2020.  

The amendment to the specification submitted on August 5, 2020 to correct for errors in reciting the variables of Formula 2 is acknowledged.  The amendment does not add new matter. 



In view of applicant’s new claim 7, a new ground of rejection is made. 

In view of applicant’ new claim 7, a new 35 USC 112(b) rejection is made. 


A telephone call was made to applicant’s attorney Ashley M. Dreis on April 1, 2021 to propose examiner’s amendment in order to place the application in a condition for allowance. However, the examiner was unable to reach Ms. Dreis. 

Claim Objections

Claim 7 is objected to because of the following informalities:  at line 1, delete “is”.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the (meth)acrylate based polymer". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535A1) in view of Tomaya (US 2013/030544 A1). 

Regarding claim 1, Fung teaches adhesive articles which include a silicone adhesive disposed on a substrate. The adhesive articles include copolymers of poly(ethylene oxide) and poly(propylene oxide) which are either blended into the substrate or used as a primer layer on the substrate, see p. 1, lines 17-26.  This reads on the primer containing a polymer having a polyoxyalkylene group.

Fung further teaches that the silicone adhesive is radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation, see p. 10, lines 16-24.  This reads on the adhesive layer cured by radiation as claimed.

As to claim 1, Fung does not specify that the primer composition further includes a (meth)acrylic polymer having a nitrogen-containing group as claimed.

Tomaya discloses a pressure-sensitive adhesive layer-containing optical film which includes a base optical film material, an anchor layer, and an adhesive layer, see abstract and p. 2, [0017] and [0019].  The anchor layer includes a binder resin and a polyoxyalkylene group-containing polymer, see p. 6, [0053].  The binder resin may be an acrylic resin binder having an oxazoline group, see p. 6, [0054]. An oxazoline group reads on a nitrogen-containing group in the (meth)acrylic polymer as claimed.  Example 

Tomaya and Fung are analogous because they are similar in structure and function, as each describes adhesive sheets which include a silicone adhesive layer, a primer layer, and a base layer, such that the primer layer includes a polyoxyalkylene group.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a polyoxyalkylene polymer as taught in Tomaya in the primer layer of Fung in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such a polymer blend because such a primer composition improves the anchoring strength of the pressure-sensitive adhesive to the substate layer, see p. 6, [0054] of Tomaya.

Claim 2, Example 1 of Tomaya describes that the anchor layer is formed from a composition which includes a urethane polymer, from 10-70 wt. % of an oxazoline-group containing acryl-based polymer and 10-70 wt. % of a polyoxyethylene group-containing methacrylate (weight percentages are on a solids basis), see p. 14, [0147].  Thus the ratio of the amount of polymer having a polyoxyalkylene group to the amount 

Regarding claims 3 and 4, Fung teaches that the primer layer has a weight ratio of the poly(ethylene oxide) to poly(propylene oxide) of up to 3:1 or up to 2:1 if the copolymer has a specified molecular weight, see p. 2, lines 13-26. This corresponds to a weight ratio of the mass of an oxypropylene unit to the mass of an oxyethylene unit of 0.333 or greater, or 0.50 or greater if the copolymer has a specified molecular weight. This overlaps the claimed range of 0.25 or greater.

Regarding claim 5, Fung teaches that the substrate may be a thermoplastic polyester, see p. 4, lines 20-33.  However, Fung does not specify a polyvinyl chloride substrate.

Tomaya is relied upon as described above. Tomaya describes that the polarizer base material may be based on a dehydrochlorination product of polyvinyl chloride, see p. 7-8, [0073]. It would have been obvious to have selected a polyvinyl chloride-based component in the base material as taught in Tomaya as Tomaya teaches a short list of suitable materials which includes the recited polyvinyl chloride.

Regarding claim 6, Fung teaches the use of a silicone adhesive which radiation crosslinked by means of high energy radiation such as electron beam or gamma ray radiation, see p. 10, lines 16-24.  


Regarding claim 11, Fung does not explicitly disclose hydroxyl equivalent as claimed. However, Fung and applicant disclose identical polymer having polyoxyalkylene group e.g. poly(propylene glycol) monobutyl ether.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the polymer having polyoxyalkylene group of Fun would intrinsically have the hydroxyl equivalent as claimed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535A1) in view of Tomaya (US 2013/030544 A1) as applied to claim 1 above, and further in view of Kanamaru et al. (US 2007/0031660 A1). 

Fung as modified by Tomaya is silent as to disclosing the (meth)acrylate polymer of claim 7.

However, Kanamaru discloses a base material, an adhesive layer, and an undercoat layer (primer layer) interposed between the base material and the adhesive layer (0023).  Further, the undercoat layer of Kanamaru includes an organometallic compound (0023) and a resin, wherein the resin is not specifically limited and examples include polyacryl resin, polyurethane resin, and polyester resin, and resins obtained by acrylic resin in which a principal chain composed of acryl skeleton is contained ((meth)acrylate or (meth)acrylic polymer having a nitrogen containing group) (0107).  Further, specific examples of amino group modified acryl resin disclosed by Kanamaru include POLYMENT NK-350 (0253).  It is submitted that present application discloses Polyment NK-350 as the (meth)acrylate polymer having Formula (1). See page 8, lines 19-20 of the specification.  Accordingly, a person having ordinary skill in the art would recognize that Kanamaru suggests the (meth)acrylate polymer of claim 7. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the resins disclosed by Kanamaru, including amino group modified acrylic resin such as POLYMENT NK-350 and the organometallic compound of Kanamaru and use it in the primer of Fung, motivated by the desire to form a tough primer layer (0110 of Kanamaru). 




Response to Arguments

Applicant's arguments filed on August 5, 2020 have been fully considered but they are not persuasive. 

With respect to the 35 USC 103 rejection of claims 1-6 103 as being unpatentable over Fung (WO 2013/096535A1) in view of Tomaya (US 2013/030544 A1), applicant argues that Fung explicitly states that the primer layer does not have reactive functional groups to bond with the base and/or adhesive, yet sufficient anchoring of the adhesive layer is achieved.  According to applicant, Fung does not provide any motivation for a skilled artisan to modify the adhesive articles of the Fung disclosure to include primers having functional group, let alone functional groups reactive under radiation conditions.  Page 6 of the amendment. 

The examiner respectfully submits that Fung discloses that the improved adhesion is achieved in the invention even though the poly(propylene oxide) polymers or copolymers do not contain reactive functional groups that can bond with the substrate and/or the silicone adhesive (page 1, lines 24-26).  Accordingly, Fung suggests that poly(propylene oxide) polymers or copolymers do not contain reactive functional groups.  However, Fung does not explicitly exclude reactive functional groups or teach away from using the reactive functional group in the primer layer.  As to applicant’s argument that Fung does not provide any motivation, it is submitted that there is no requirement that the motivation to modify primary reference (Fung) must be found within the primary 

Applicant argues that Tomaya is silent regarding an adhesive cured by radiation.  According to applicant, nothing in the Tomaya disclosure teaches or suggest that a primer type layer with an acrylic resin having an oxazoline group would improve anchoring by radical formation reactions.  Page 7 of the amendment.

The examiner respectfully disagrees.  As to applicant’s argument that Tomaya is silent regarding an adhesive cured by radiation, it is submitted that while Tomaya do not disclose all the features of the present claimed invention, Tomaya is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention.  Rather this reference teaches a certain concept, namely the (meth)acrylate polymer having a nitrogen containing group as presently claimed and in combination with the primary reference, discloses the presently claimed invention.  Moreover, as to applicant’s argument that nothing in the Tomaya disclosure teaches or suggest that a primer type layer with an acrylic resin having an . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 02/100961 A1 discloses a primer composition containing (A) a graft copolymer of an acrylic copolymer grafted with aminoalkyl group having a primary amino group in the terminal, (B) an acrylic copolymer having carboxyl group in the molecular chain, and (C) a solvent capable of dissolving or dispersing the components A and B (abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 5, 2021